 1   NATHAN C. VOLHEIM
     nvolheim@sulaimanlaw.com
 2   SULAIMAN LAW GROUP, LTD.
 3   2500 South Highland Avenue, Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
 5   Attorney for Plaintiff
 6
                                UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA
 8

 9    JOHN A. BENNETT,                              Case No. 2:18-cv-03100
10                      Plaintiff,                            ORDER OF DISMISSAL
11           v.
12
      CKS FINANCIAL, LLC d/b/a
13    WEBCOLLEX, LLC,
14                      Defendant.
15

16                         ORDER OF DISMISSAL WITH PREJUDICE

17          Plaintiff, JOHN A. BENNETT (“Plaintiff”), by and through his attorneys, Sulaiman Law
18   Group, Ltd., having filed with this Court his Stipulation of Dismissal with Prejudice and the
19   Court having reviewed same, now finds that this matter should be dismissed.
20          IT IS THEREFORE ORDERED by this Court that this matter is dismissed in its entirety,
21   with prejudice.
22
     Dated: 12/17/2019
23
                                                  /s/ John A. Mendez_______
24                                                Judge, U.S. District Court
25

26

27

28
                                                      1
